DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/29/2022 to claims 1, 21 and 23 have been entered. Claim 22 has been canceled. Claims 1, 4-14, 18-21, 23 and 25-26 remain pending, of which claims 1, 4-14, 18-21, 23 and 25 are being considered on their merits. Claim 26 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group I, drawn to a composition comprising a hydrophilic nontoxic macromolecule, an aqueous liquid and a cryoprotectant stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites “[t]he medium of claim 10, wherein the polymer comprises molecules that form the compact three-dimensional structures that are approximately spherical in shape when dissolved in the aqueous liquid”. 
Claim 10 depends from claim 1 and limits to the “macromolecule” being a “polymer”. 
Independent claim 1 recites that the macromolecule (polymer) “form compact three-dimensional structures that are spherical in shape and about 100 nanometers (nm) or less in their widest dimension when dissolved in the aqueous liquid”.
Therefore all of the limitations in claim 11 are recited in the claims from which it depends and claim 11 fails to further limit claim 10.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 18-21, 23 and 25 remain rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Shaw et al (1997, Cryobiology, 35, 219–229) as evidenced by Millipore Sigma (Ficoll® 400, Product No. F4375, CAS #: 26873-85-8, data sheet) and Millipore Sigma (Ficoll® 70, Product No. F2878, CAS #: 72146-89-5, data sheet).
Shaw teaches a first vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
20% by weight Ficoll 70,000 MW (a hydrophilic and nontoxic macromolecule),
45% ethylene glycol (a cryoprotectant),
in saline (an aqueous liquid).
Shaw teaches a second vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
20% by weight Ficoll 400,000 MW (a hydrophilic and nontoxic macromolecule),
43% ethylene glycol (a cryoprotectant),
in saline (an aqueous liquid).
Regarding claims 1 and 4-6, either of Shaw’s solutions read on “wherein the macromolecule is at a concentration in the medium equal to or greater than about 20% (w/v)” and about 25%-50% (w/v) or greater since the term “about” renders this amount broad.
Regarding claims 7-9, Shaw’s amount of cryoprotectant is greater than 20-100% the concentration of the macromolecule. 
Regarding claims 18-21, Shaw’s solutions are stated to be useful for cells and therefore read on being capable of use with each of the listed cell types.
Regarding claim 25, Shaw’s solutions do not comprise serum, animal proteins or human proteins. 
 Regarding claims 1, 10-14 and 23, both Millipore Sigma documents are cited solely as evidence that Ficoll 70,000 MW (Ficoll® 70) and Ficoll 400,000 MW (Ficoll® 400) are a hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin), and that Ficoll 400,000 MW for example comprises a spherical shape, is very hydrophilic and extremely water-soluble, and has a diameter of about 10 nm (see whole document).
Shaw is silent as to the functional properties:
wherein molecules of the macromolecule form compact three-dimensional structures that are spherical in shape and about 100 nanometers (nm) or less in their widest dimension when dissolved in the aqueous liquid;
wherein when the medium is in use and is at the non-cryogenic freezing temperature ranging of about -100 degrees Celsius to about -20 degrees Celsius, the compact and spherical structures are concentrated in an unfrozen portion of the medium with the cells being preserved, and
wherein a crowding effect prevents ice recrystallization during storage at the non-cryogenic temperatures.
In certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds. Common scenarios in which §§102/103 rejections are appropriate include when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See M.P.E.P. § 706.02(m), Examiner’s Note to form paragraph 7.27. In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, she has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Shaw’s composition has all of the claimed structural properties and is specifically taught to be useful for the same purpose as the claimed composition. Additionally, as stated above Millipore is cited as evidence that Shaw’s Ficoll 70 and Ficoll 400 inherently are a hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin), and that Ficoll 400,000 MW for example comprises a spherical shape, is very hydrophilic and extremely water-soluble, and has a diameter of about 10 nm. Therefore Millipore is evidence that Shaw’s Ficoll inherently can be dissolved in solution, and that it inherently has a diameter of 100 nanometers (nm) or less in its widest dimension.  It is also noted that in the specification, Ficoll 70 and Ficoll 400 are preferred hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin). Therefore since Shaw’s Ficoll is specifically taught to have the same structure as the macromolecule in the claimed product, and since Shaw’s Ficoll is specifically taught to be useful for the same purpose as the claimed product, it appears that Shaw’s Ficoll would inherently have the same functional properties as the macromolecule in the claimed product.
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, if a prior-art reference teaches a composition that appears to be substantially identical to the claimed composition and therefore appears to inherently have the same functional characteristics of the claimed composition.
Claims 1, 4-14, 18-21, 23 and 25 remain rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Kuleshova et al (2001, Cryobiology, 43: 21-31) as evidenced by Millipore Sigma (Ficoll® 70, Product No. F2878, CAS #: 72146-89-5, data sheet).
Kuleshova teaches a first vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
49% Ficoll 70,000 MW (a hydrophilic and nontoxic macromolecule),
11% ethylene glycol (a cryoprotectant),
in PBS (an aqueous liquid).
Kuleshova teaches a second vitrification solution in Table 1 for preserving cells at a freezing temperature comprising:
34% Ficoll 400,000 MW (a hydrophilic and nontoxic macromolecule),
27% ethylene glycol (a cryoprotectant),
in saline (an aqueous liquid).
Regarding claims 1 and 4-6, either of Kuleshova’s solutions read on “wherein the macromolecule is at a concentration in the medium equal to or greater than about 20% (w/v)” and about 25%-50% (w/v) or greater since the term “about” renders this amount broad.
Regarding claims 7-9, Kuleshova’s amount of cryoprotectant reads on “about” 20-100% the concentration of the macromolecule. 
Regarding claims 18-21, Kuleshova’s solutions are stated to be useful for cells and therefore read on being capable of use with each of the listed cell types.
Regarding claim 25, Kuleshova’s solutions do not comprise serum, animal proteins or human proteins. 
 Regarding claims 1, 10-14 and 23, both Millipore Sigma documents are cited solely as evidence that Ficoll 70,000 MW (Ficoll® 70) is a hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin), and that Ficoll comprises a spherical shape, is very hydrophilic and extremely water-soluble, and has a diameter of less than 10 nm (see whole document).
Kuleshova is silent as to the functional properties:
wherein molecules of the macromolecule form compact three-dimensional structures that are spherical in shape and about 100 nanometers (nm) or less in their widest dimension when dissolved in the aqueous liquid;
wherein when the medium is in use and is at the non-cryogenic freezing temperature ranging of about -100 degrees Celsius to about -20 degrees Celsius, the compact and spherical structures are concentrated in an unfrozen portion of the medium with the cells being preserved, and
wherein a crowding effect prevents ice recrystallization during storage at the non-cryogenic temperatures.
However, Kuleshova’s composition has all of the claimed structural properties and is specifically taught to be useful for the same purpose as the claimed composition. Additionally, as stated above Millipore is cited as evidence that Kuleshova’s Ficoll 70 inherently is a hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin), with a spherical shape, is very hydrophilic and extremely water-soluble, and has a diameter of about 10 nm. Therefore Millipore is evidence that Kuleshova’s Ficoll inherently can be dissolved in solution, and that it inherently has a diameter of 100 nanometers (nm) or less in its widest dimension. It is also noted that in the specification, Ficoll 70 is a preferred hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin). Therefore since Kuleshova’s Ficoll is specifically taught to have the same structure as the macromolecule in the claimed product, and since Kuleshova’s Ficoll is specifically taught to be useful for the same purpose as the claimed product, it appears that Kuleshova’s Ficoll would inherently have the same functional properties as the macromolecule in the claimed product.
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, if a prior-art reference teaches a composition that appears to be substantially identical to the claimed composition and therefore appears to inherently have the same functional characteristics of the claimed composition.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
Applicant points Shaw’s statement that Ficoll 70,000 MW contributed little more to the physical vitrification characteristics of the ethylene glycol-based solutions than would an inert substance occupying the equivalent proportion of solution, pointing to Shaw at page 225, col. 2. From this statement, applicant concludes “[t]his is clearly not tantamount to “the macromolecule is at a concentration in the medium equal to or greater than about 20% (w/v)”, as presently claimed.” (Page 9, second paragraph of the instant reply.) This conclusion by the applicant is confusing as it does not relate to the statement which the applicant points to in Shaw. Importantly, as stated in the above rejection, Shaw specifically teaches that the amount of Ficolls in the solutions is 20% by weight. Therefore Shaw does teach this limitation and this argument is not persuasive. 
Applicant highlights that Shaw does not explicitly state the inherent functional properties of the composition. However, as stated in the above rejection, Shaw’s composition has all of the claimed structural properties and is specifically taught to be useful for the same purpose as the claimed composition. It is also noted that in the specification, Ficoll 70 and Ficoll 400 are preferred hydrophilic and nontoxic macromolecule of poly(sucrose-co-epichlorhydrin). In other words, Shaw’s taught composition is identical to the preferred embodiments of the claimed composition as detailed in the instant specification. Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, if a prior-art reference teaches a composition that appears to be substantially identical to the claimed composition and therefore appears to inherently have the same functional characteristics of the claimed composition. As the applicant has not pointed to any structural or functional differences between the claimed composition and the composition taught by Shaw, this argument is not persuasive. 
Applicant highlights that the intended use of both Shaw’s composition and Kuleshova’s composition is for vitrification. Applicant continues by providing their opinion on general features of vitrification and their opinion that if Shaw were to cool cells/tissues to a temperature warmer than -100 Celsius, that it would destroy said cells/tissues.  Applicant also generally states that Kuleshova’s taught composition cannot product cells cooled at slower cooling rates. This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Counsel's arguments cannot take the place of objective evidence. Additionally, Shaw specifically states that Ficoll containing cryoprotectant solutions are successfully used to freeze mouse morula and blastocysts, and bovine embryos (see Shaw at page 225, col. 2). Similarly, Kuleshova specifically teaches embryos can be successfully cryopreserved using Kuleshova’s composition (see whole document). While applicant continues by highlighting that the intended use of the claimed product is for slower rates of cooling than those taught in Shaw and Kuleshova, as the claims are drawn to a product and not a method, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653